DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The amendment to the claims filed 11/21/2022 has been entered. Claim(s) 1 is/are currently amended. Claim(s) 4-15 has/have been canceled. New claim(s) 16-21 has/have been added. Claim(s) 1-3 and 16-21 is/are pending.

Election/Restrictions
Applicant's election without traverse of Group I, claims 1-3 in the reply filed on 11/21/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-3 and 16-21 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 and claims dependent thereon, there is insufficient antecedent basis for the limitation "the sensor tip" in the claim. 
Regarding claim 20 and claims dependent thereon, the limitations "a sensor unit comprising a sensor body, at least one electrode, and a membrane covering at least a portion of the at least one electrode; a piercing element at a distal end of the sensor unit, the piercing element being configured for piercing skin and/or tissue of the host…wherein the membrane comprises a hydration-responsive material" are indefinite. 
Applicant discloses throughout the specification as filed that a sensor body may comprise a "stimulus-responsive material," wherein the stimulus may comprise hydration (e.g., ¶¶ [00396]- [00397]). Only one embodiment is disclosed in which a "membrane" comprises a hydration-responsive material (e.g., embodiment of Figures 80 and 81). In said embodiment the membrane (1462) covers a piercing tip (1460) of the substrate (1458), such that the membrane itself (i.e., portion covering tip 1460) forms a piercing element "configured for piercing skin and/or tissue of the host." Accordingly, it is unclear if the claim is intended to encompass a membrane that forms and/or comprises a piercing element at the distal end of the sensor unit, or intended to indicate these are two separate components (e.g., membrane 114 and tissue-piercing element 108). 
 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 20-21 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 20 and claims dependent thereon, as discussed above with respect to rejections under 35 U.S.C. 112(b), Applicant discloses at least one embodiment comprising both a membrane (114) and a separate piercing element (108). In said embodiment(s), Applicant discloses the sensor body may comprise a hydration-responsive material, but does not disclose the membrane (114) comprises a hydration-responsive material, such that the claim interpreted as above appears to lack sufficient support in the application as filed. 
Furthermore, as additionally discussed above with respect to rejections under 35 U.S.C. 112(b), Applicant discloses one embodiment comprising a membrane that itself includes a piercing element configured for piercing skin and/or tissue of the host. Applicant does not disclose said embodiment comprises a retractable introducer sheath configured to cover at least a portion of the membrane during insertion of the sensor device. Rather, Applicant discloses the introducer sheath may have an outside diameter that is substantially equal to or less than the diameter of the tissue piercing element (e.g., ¶ [00415]). There is no disclosure of an introducer sheath with an outside diameter larger than the tissue piercing element, which would presumably be required to cover at least a portion of the membrane of the embodiment of Figs. 80 and 81. Additionally, Applicant appears to disclose the tissue piercing element/tip being of a larger diameter is what provides reduced penetration resistance during insertion of the sensor device (e.g., ¶ [00337]). As Applicant does not disclose an introducer sheath with its own tissue piercing element/tip, providing an introducer sheath to cover at least a portion of the membrane of the embodiment of Figs. 80 and 81 (i.e., necessarily of a larger diameter than the tissue piercing element/end of the membrane) appears contradictory to the remaining disclosure as penetration resistance would be increased. Accordingly, the claim interpreted as above (i.e., the tip that pierces the skin/tissue is a portion of the membrane), additionally appears to lack sufficient support in the application as filed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 and 16-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0077490 A1 (Simpson '490) in view of US 2009/0131768 A1 (Simpson '768).
Regarding claims 1 and 17-19, Simpson '490 teaches and/or suggests a sensor device for measuring an analyte concentration in a host (e.g., Fig. 1), the sensor device comprising: 
an in vivo portion/sensor unit configured for insertion under the skin of the host without a removable needle (vivo portion 160; ¶ [0155]), the in vivo portion comprising: 
a sensor body, at least one electrode, and a membrane covering at least a portion of the at least one electrode (¶ [0005]; ¶ [0156] sensor body 120 comprising a support member 130 that is comprised of one or more electrodes and a membrane 140 disposed over at least a portion of the support member 130); and 
a piercing element at a distal end of the sensor unit, the piercing element being configured for piercing skin and/or tissue of the host (¶ [0005]; ¶ [0156] tissue piercing element 110 configured for piercing the skin 180 of the host); and
a mounting unit spaced from the sensor tip/distal end of the sensor unit and configured to support the sensor device on an exterior surface of the skin of the host (¶ [0005]; ¶ [0156] mounting unit 150). 
Simpson '490 does not teach the sensor device further comprises a retractable introducer sheath configured to cover at least a portion of the membrane during insertion of the sensor device. However, Simpson '490 does disclose during direct press insertion of a sensor (i.e., insertion without a removable/separate needle), the membrane can be stripped off from the sensor or be mechanically damaged during the insertion process (¶ [0155]).
Simpson '768 teaches/suggests a sensor device comprising a retractable introducer sheath (protective sheath 26; ¶ [0380]) configured to cover at least a portion of a membrane during insertion of the sensor device and withdraw from the host after insertion (¶ [0414] where the sheath covering the sensor, which includes a membrane ¶ [0375], is relatively rigid and supports the sensor during insertion, and after the sensor has been inserted into the host's vein or artery, the supportive sheath is removed, leaving the exposed sensor in the host's vein or artery).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sensor device of Simpson '490 with a retractable introducer sheath configured to cover at least a portion of a membrane during insertion of the sensor device and withdraw from the skin of the host after insertion as taught/suggested by Simpson '768 in order to protect and/or support the sensor, or at least the membrane thereof, prior to and during insertion of the sensor device (Simpson '768, ¶ [0380]; ¶ [0414]; etc.) and/or provide additional membrane protection to prevent the membrane from being stripped off from the sensor and/or mechanically damaged during the insertion process (Simpson '490, ¶ [0155]).
Regarding claim 2, Simpson '490 as modified teaches/suggests a proximal end of the tissue piercing element has a diameter greater than a diameter of the sensor body (Fig. 1; ¶ [0162]; etc.). 
Regarding claim 3, Simpson '490 as modified teaches/suggests the limitations of claim 2, as discussed above, but does not expressly teach a diameter of the introducer sheath is substantially equal to or less than the diameter of the proximal end of the tissue piercing element. However, Simpson '490 discloses/suggests an opening created by a tissue piercing element having the largest diameter (or cross-sectional area) among the in vivo sensor device components permits the rest of the sensor device to pass through the skin with minimal resistance (e.g., ¶ [0162]; ¶ [0238]; etc.). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sensor device of Simpson '490 with a diameter of the introducer sheath being substantially equal to or less than the diameter of the proximal end of the tissue piercing element in order to permit the introducer sheath (or sensor device having the introducer sheath) with minimal resistance (Simpson '490, ¶ [0162]; ¶ [0238]; etc.). 
Regarding claim 16, Simpson '490 as modified teaches/suggests the retractable introducer sheath is configured to provide the sensor body with additional column strength to prevent buckling of the sensor body during insertion through the skin of the host (¶ [0414] where the sheath covering the sensor is relatively rigid and supports the sensor during insertion; ¶ [0409] where the protective sheath is substantially more rigid than the sensor; etc.). 

Claim(s) 1 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over US 2013/0056144 A1 (Kotzan) in view of Simpson '490 and Simpson '768.
Regarding claims 1 and 17, Kotzan teaches and/or suggests a sensor device for measuring an analyte concentration in a host (e.g., Fig. 1), the sensor device comprising: 
a sensor unit comprising a sensor body (implantable sensor 110), at least one electrode (electrode systems 130, 132), and a membrane covering at least a portion of the at least one electrode (membrane layer 146);
a piercing element at a distal end of the sensor unit, the piercing element being configured for piercing skin and/or tissue of the host (insertion tip 148; ¶ [0087]); and 
a mounting unit spaced from the sensor tip/distal end of the sensor unit and configured to support the sensor device on an exterior surface of the skin of the host (Fig. 3; ¶ [0079], device 310, or portion(s) thereof, accommodated outside the body tissue, for example on the skin surface). 
Kotzan does not teach a retractable introducer sheath configured to cover at least a portion of the membrane during insertion of the sensor device.
Simpson '490 does disclose during direct press insertion of a sensor (i.e., insertion without a removable/separate needle), a membrane can be stripped off from the sensor or be mechanically damaged during the insertion process (¶ [0155]). Simpson '768 teaches/suggests a sensor device comprising a retractable introducer sheath (protective sheath 26; ¶ [0380]) configured to cover at least a portion of a membrane during insertion of the sensor device and withdraw from the host after insertion (¶ [0414] where the sheath covering the sensor, which includes a membrane ¶ [0375], is relatively rigid and supports the sensor during insertion, and after the sensor has been inserted into the host's vein or artery, the supportive sheath is removed, leaving the exposed sensor in the host's vein or artery).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sensor device of Kotzan with a retractable introducer sheath configured to cover at least a portion of a membrane during insertion of the sensor device and withdraw from the skin of the host after insertion as taught/suggested by Simpson '768 in order to protect and/or support the sensor, or at least the membrane thereof, prior to and during insertion of the sensor device (Simpson '768, ¶ [0380]; ¶ [0414]; etc.) and/or provide additional membrane protection to prevent the membrane from being stripped off from the sensor and/or mechanically damaged during the insertion process (Simpson '490, ¶ [0155]).

Claim(s) 20-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kotzan in view of Simpson '490 and Simpson '768 as applied to claim(s) 1 above, and further in view of US 2011/0073475 A1 (Kastanos) and US 5,885,251 A (Luther).
Regarding claims 20-21, Kotzan teaches/suggests the limitations of claim 1, but does not teach the membrane comprises a hydration-responsive material, wherein in response to hydration, the hydration-responsive material changes at least one of hardness, shape, or modulus of elasticity. Kotzan does disclose the membrane layer may be composed of a polyurethane (e.g., ¶ [0074]). 
Kastanos teaches/suggests a substantially similar sensor device comprising a membrane covering at least a portion of at least one electrode (polymer coating on coated portion 330), disclosing polyurethane(s) is/are a suitable membrane material (e.g., ¶ [0069]). Kastanos further teaches and/or suggests it may be desirable for the membrane/polymer coating to permit the sensor device to be rigid outside of the body to facilitate puncture of a skin layer of a user and flexible after insertion to minimize the discomfort of the user associated with sensor use (e.g., ¶ [0071]). 
Luther discaloses a hydration-responsive material (hydrophilic or softenable material), that changes hardness in response to hydration, such that the material is more rigid in an ex vivo configuration than in an in vivo configuration (col. 6, line 64 - col 7, line 14, material which, when dry or at ambient temperature, is comparatively rigid and when wet or at elevated temperature becomes more flexible). Luther further discloses the membrane material may comprise a polyurethane(s) (col. 6, lines 18-49, hydrophilic polyurethane).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sensor device of Kotzan with the membrane comprising a hydration-responsive material that changes hardness in response to hydration as taught/suggested by Luther in order to provide a membrane that permits the sensor device to be rigid outside of the body to facilitate puncture of a skin layer of a user and to be flexible after insertion to minimize the discomfort of the user associated with sensor use (e.g., Kastanos, ¶ [0071]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-3 and 16-19 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 12 of U.S. Patent No. 10,932,709. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of US 10,932,709 anticipates each limitation of claims 1-3 and 16-19 of the present application (wherein the "mounting unit" of the present claims corresponds to the "ex vivo portion" of claim 12 of US 10,932,709). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791